DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amended claim 1, applicant argues that the combination of the cited reference does not teach the top bag body is integrally formed by injection molding such that no holes due to stitching are present to allow for the passing therethrough of moisture.”… Figures 1-6 and paragraph 0023 of Eagle Fan teaches the bag is provided with stitching, sewing and zippers, but there is no mention of anything about sealing or molding to prevent leakage of moisture through stitching due to sewing.” However, the examiner respectfully disagrees. Figures 1-6 and paragraph 0023 of Eagle discloses “…the second bag body 122 encloses the cell phone 200 and the transparent side 121 is closely fitted to the screen of the cell phone… the user may utilize the cell phone 200 through the transparent side 121.” Paragraph 0035 of Eagle Fan suggests “… variety of modifications and variations can be made to the disclosed embodiments”. Since Eagle teaches that the user can use the cell phone 200 through the transparent side 121 and variety of modifications and variations can be made to the disclosed embodiments, One 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 2-7 are rejected on the same basis as they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle Fan (DE 202016003868 U1) (hereinafter referenced as Fan) in view of Balourdet (U.S. Patent Pub. # US 2015/0265018 A1).
Fan discloses a waterproof outdoor bag for mobile phone storage with touch operation (figures 1-6, a bicycle bag 100), comprising: a storage bag main body (figures 1-6, a first bag body 110 and a second bag body 120) comprising a top bag body, a bottom bag body and a zipper (figures 1-6, a top bag body (i.e., the bag cover 120) , a bottom bag body (i.e., a bottom body of the first bag body 110)  and a zipper (i.e., zipper 150); paragraphs 0007, 0009 and 0022), wherein: an upper side of the bottom bag body is stitched with a positioning tape of the zipper (see figures 1-6, an upper side of the  first bag body 110; paragraph 0025), an upper side of the positioning tape of the zipper and a lower side of the top bag body are stitched to each other, two ends of the zipper are stitched one-to-one correspondingly to a left side and a right side of the positioning tape of the zipper (see figures 1-6, the bicycle bag 100; paragraph 0025, “..a first and a second toothed belt zipper can engage with each other”), the storage bag main body is opened and closed by the zipper between the top bag body and the bottom bag body, an opening for a mobile phone screen is formed in a middle of the top bag body(see figures 1-3 and 5, the bicycle bag 100 and a mobile phone 200; paragraphs 0023 and 0025), the top bag body is integrally formed by injection molding such that no holes due to stitching are present to allow for the passing therethrough of moisture (see figures 1-6,  a  transparent side 121 of the bag cover 120; paragraphs 0023 and 0035, the transparent side 121(i.e., the top bag body)  of the bag cover 120  does not have holes. The transparent material integrally made by injection molding is a known technique), a 
 Fan does not explicitly disclose the inner side of the top bag body is welded with fixing belts for the mobile phone, and the fixing belts are set on sides of the opening for the mobile phone screen.
Balourdet discloses a waterproof for a device storage (paragraphs 0023, 0026-0027, 0031and 0037) and an inner side of a top bag body is welded with fixing belts for the mobile phone (figures 6 and 9, straps 390; paragraph 0032), and the fixing belts are set on sides of the opening for the mobile phone screen (see figures 6 and 9, straps 390; paragraphs 0031-0032).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of the teachings of Balourdet to incorporate belts the inner side of the top bag body in order to ensure the security of device within. 

Regarding claim 4, Fan in view of Balourdet discloses the apparatus of claim 1.  
Fan discloses wherein: the top bag body is formed with a positioning groove of the transparent plastic film on a side of the opening (figures 1-6, an opening 112 and the transparent side 121 of a cover 120), the positioning groove is inside the top bag body (see figure 3, the opening 112), and an edge of the transparent plastic film is welded in 

Regarding claim 5, Fan in view of Balourdet discloses the apparatus of claim 1.  
Fan discloses wherein reinforced chamfers are formed at four corners of the opening for the mobile phone screen (see figure 1-6, a first bag body 110).

Regarding claim 6, Fan in view of Balourdet discloses the apparatus of claim 1.  
Fan discloses wherein the bottom bag body is equipped with a positioning buckle of the storage bag main body at a bottom (paragraphs 0022, fastener).

Regarding claim 7, Fan in view of Balourdet discloses the apparatus of claim 1.  
Fan does not disclose wherein the top bag body is made of polyvinyl chloride (PVC) plastic or thermoplastic polyurethane (TPU) plastic by integrative molding.
Balourdet discloses a bag is made of polyvinyl chloride (PVC) plastic or thermoplastic polyurethane (TPU) plastic by integrative molding (paragraphs 0028 and 0039).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of the teachings of Balourdet to make top bag body is made of polyvinyl chloride (PVC) plastic or thermoplastic polyurethane (TPU) plastic by integrative molding by design choice. 

s 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (DE 202016003868 U1) in view of Balourdet (U.S. Patent Pub. # US 2015/0265018 A1) further in view of Korey et al (U.S. Patent Pub. # US 2017/0127776 A1) .
Regarding claim 2, Fan in view of Balourdet discloses the apparatus of claim 1.  
Balourdet discloses wherein: the fixing belts comprises two fixing belts, the two fixing belts are set up and down separately, an upper end of an upper belt of the two fixing bells is welded at an upper side of the opening, a lower end of a lower belt of the two fixing bells is welded at a lower side of the opening (see figures 6 and 9, straps 390; paragraphs 0031-0032).
Fan in view of Balourdet does not disclose a detachable connection is formed between the two fixing belts.
Korey et al a detachable connection is formed between two fixing belts (figure 4C, 14B and 14C; paragraph 0163).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of Balourdet in view the teachings of Korey et al to make a detachable connection is formed between two fixing belts/straps in order to allow the straps to be attached and detached conveniently. 

Regarding claim 3, Fan in view of Balourdet and Korey et al discloses the apparatus of claim 2.  Korey et al discloses wherein: the upper belt is equipped with a sub-Velcro at a back, the lower belt is equipped with a main-Velcro at a front, and the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        


/ANKUR JAIN/Primary Examiner, Art Unit 2649